UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2258



FRANKLIN C. REAVES, Reverend,

                                             Plaintiff - Appellant,


          and


MAGGIE WALLACE GLOVER; R. F. DAVIS, Bishop;
TERRY LAW, Reverend; J. CALVIN THOMAS; WILLIE
GLADDEN,

                                                         Plaintiffs,

          versus


SOUTH   CAROLINA    DEMOCRATIC    PARTY;   SOUTH
CAROLINA    ELECTION    COMMISSION;    EXECUTIVE
COMMITTEE OF THE SOUTH CAROLINA DEMOCRATIC
PARTY; FLORENCE COUNTY ELECTION COMMISSION;
DILLON   COUNTY   ELECTION    COMMISSION;   MARK
SANFORD, Governor; MARLBORO COUNTY ELECTION
COMMISSION; MARION COUNTY ELECTION COMMISSION,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-04-2171-4-25)


Submitted:   February 23, 2005              Decided:   March 3, 2005


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Franklin C. Reaves, Appellant Pro Se.      William Norman Nettles,
Columbia, South Carolina; Henry Dargan McMaster, Attorney General,
Clyde Havird Jones, Jr., Assistant Attorney General, John William
McIntosh, Assistant Attorney General, Tracey Colton Green, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina; Charlie James Blake, Jr., FLORENCE COUNTY ATTORNEY’S
OFFICE, Florence, South Carolina; Henry Jerome White, Columbia,
South Carolina; Lucas C. Padgett, Jr., Michael C. Scarafile, MCNAIR
LAW FIRM, P.A., Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Reverend Franklin C. Reaves appeals from the district

court’s    order   granting   summary    judgment   to    defendants    and

dismissing his complaint* in which he alleged violations of the

Fifteenth Amendment of the Constitution, as applied through the

Voting Rights Act of 1965 (codified as amended at 42 U.S.C.

§§ 1971, 1973, 1973c (2000)), and the Due Process Clause and Equal

Protection Clause of the Fourteenth Amendment.           We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       See Glover v. South

Carolina Democratic Party, No. CA-04-2171-4-25 (D.S.C. Sept. 3,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




     *
      Five other plaintiffs were named in the complaint.               Rev.
Reaves is the only plaintiff who appeals.

                                 - 3 -